ADVISORY ACTION
	This is in response to the Amendment After Final dated August 24, 2022. 
The amendment to the claims raises new issues that were not presented earlier in the case and thus would require further consideration and search.

Election/Restrictions
Since applicant has received an action on the merits for the originally presented invention, new claim 44 would require further consideration and/or search.

Claim Rejections - 35 USC § 112
Claims 40, 42 and 44 would be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40
	line 1, “the titanium substrate” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” 

thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 42
	lines 1-2, “the titanium substrate” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	lines 1-2, it appears that “the titanium substrate” is the same as the titanium 
mechanical fastener activated by the fluorine-containing activation solution recited in claim 15, lines 15-17. However, the claim language is unclear as to whether it is.

Claim 44
	lines 2 and 6, “the titanium substrate” lacks antecedent basis. 
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. 

Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	lines 2 and 6, it appears that “the titanium substrate” is the same as the titanium substrate [mechanical fastener] activated by the another fluorine-containing activation solution for a predetermined period of time recited in claim 42, lines 1-3. However, the claim language is unclear as to whether it is.

Response to Arguments
Applicant’s arguments filed August 24, 2022 have been considered but they are not persuasive.  The prior art rejections have been maintained for the following reasons:
• Applicant state that Mickelson describes a fluorine-containing solution. However, Mickelson fails to teach or suggest any suitability of the fluorine-containing solution for activation of the titanium mechanical fastener. Accordingly, it would not be known if the fluorine-containing solution would be suitable for an activation treatment prior to the strike plating of the present application. Therefore, there cannot be a reasonable expectation of success that the solution of Mickelson would function as an activation solution.
In response, the reason or motivation to modify the reference may often suggest what 

the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the Applicant. In re Linter 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 US 904 (1991) [MPEP § 2144].
Furthermore, if the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).

	• Applicant states that CN 106086892 describes a fluorine-containing solution. However, CN 106086892 fails to teach or suggest any suitability of the fluorine-containing solution for subsequent plating process. Accordingly, it would not be known if the fluorine-containing solution would be suitable for an activation treatment prior to the strike plating of the present application. Therefore, there cannot be a reasonable expectation of success that the solution of CN 106086892 would function as an activation solution.
In response, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not 
necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the Applicant. In re Linter 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 US 904 (1991) [MPEP § 2144].
Furthermore, if the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive 

properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).

	• Applicant states that Miyamoto describes a strike plating prior to tin plating. However, Miyamoto does not teach or suggest immersing the titanium substrate in a fluorine-containing activation solution and then strike plating the fluorine-activated surface of the titanium substrate.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	• Applicant states that Khamaev teaches electrodeposition of a tin-bismuth alloy. However, Khamaev does not teach or suggest immersing the titanium substrate in a fluorine-containing activation solution before the electrodeposition of the tin-bismuth alloy.
	In response, the rejection is not overcome by pointing out that one reference does not 
contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 

725 (CCPA 1968).

	• Applicant states that Baubet describes tin coatings having both alpha-tin and beta-tin in an alpha/beta phase ratio of 5-20%. However, Baubet does not teach or suggest immersing a titanium substrate in a fluorine-containing activation solution.
In response, the rejection is not overcome by pointing out that one reference does not 
contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	• Applicant states that with regards to canceled Claim 41, which has been incorporated into Claim 15, the Examiner relies upon Foltz for motivation to form a titanium mechanical fastener. However, Carey describes forming a shape of an article after the coating process. Carey does not teach or suggest coating an article, such as a mechanical fastener, after the shape of the article has been formed.
	In response, Carey teaches that:
Referring now to the drawings, wherein the showings are for the purpose of illustrating preferred embodiments of the invention only and not for the purpose of limiting the same, reference is first had to FIGS. 1A-1B which illustrates one type of hot-dip process for coating a metal alloy on a base metal and forming a heat created intermetallic layer between the metal alloy coating and the base metal. However, as will be later discussed, the base metal can be alternatively coated by a process that does not form a heat created intermetallic layer between 

the metal strip and metal alloy coating. The base metal and process used to coat and/or pre-treat the base metal are illustrated in FIGS. 1-15. The base metal is in the form of a metal strip; however, other forms of the base metal can be used (i.e. metal plates, metal strip or metal plate formed into various shapes, various shaped metal objects) and be coated with a metal alloy in accordance with the present invention (page 21, [0142]).

	Carey teaches that other forms of the base metal can be used (i.e. metal plates, metal strip or metal plate formed into various shapes, various shaped metal objects) and be coated with a metal alloy, where a titanium mechanical fastener is a shaped metal object.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogiwara et al. (US Patent No. 5,464,524) is cited to teach an anodic electrolyzing treatment and a cathodic electrolyzing treatment in succession (abstract).
	GB 1 312 723 is cited to teach fasteners of titanium alloy (Ti, 6 AL and 4 V) [page 6, lines 79-80].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 1, 2022